Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Stephen David Land-field, who has been disciplined in the State of New Jersey, is suspended from the practice of law for six months in the State of Illinois and until he is reinstated to the practice of law in New Jersey. Suspension effective October 11, 2006. Respondent Stephen David Landfield shall reimburse the Client Protection Program Trust for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.